
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.36


     Standard Form Office Lease

    Made and entered into at BURLINGAME, California, between HARVARD INVESTMENT
CO. ("Lessor") and INTERMUNE, INC. ("Lessee")

1.   Premises. (a) In consideration of the rent herein provided and the terms
and conditions hereof, Lessor hereby leases to Lessee those certain premises,
more particularly described in Exhibit "A" attached hereto, situated in THE
CROWN BUILDING located at 875 MAHLER RD., SUITE 118, BURLINGAME, California.
 
 
(b) For all lease purposes, the rentable square footage shall be deemed to be
2992.
2.
 
Term. Subject to the terms and conditions set forth herein, the term of this
lease shall commence on FEBRUARY 14, 2001 and shall end on JULY 31, 2001, unless
sooner terminated as hereinafter provided.
3.
 
Rent. (a) Lessee agrees to pay to Lessor, as a monthly rent for the premises,
during the term hereof, the sum of $11,968.00, which rent is subject to
adjustment as provided herein. Such monthly rent shall be due and payable in
advance each month on the first day of the month and shall be payable to Lessor
at the address shown below. The first monthly installment shall be due upon
execution of this lease by Lessee. Should this lease commence on a day other
than the first of the month, the rent for such partial month shall be prorated.
 
 
(b) On the first day of January following the date hereof and on each and every
January 1 thereafter during the term hereof, the then current rent shall be
increased by the percentage increase, if any, in the CPI's Annual Average or
December Index for the immediately preceding year over that which existed for
the previous year. If index figures are not available for adjustment purposes
when rent payments otherwise become due, said rent payments shall be made at the
then current rate and adjusted retroactively when said index figures are
available. It is herein understood and agreed that in no event will the rent
determined by application of the CPI on any January 1 be less than the monthly
rent in effect during the preceding year. As used herein, the term "CPI" shall
mean the All Items Consumer Price Index for All Urban Consumers or Urban Wages
Earners and Clerical Workers, as determined by Lessor, for the San
Francisco-Oakland-San Jose area, 1982-84 - 100, as published by the United
States Department of Labor. In the event that said CPI is no longer available,
the Index designated by the Bureau of Labor Statistics as replacing said CPI, or
the most comparable substitute as determined by the Lessor, shall be used
thereafter.
 
 
(c) At the end of each calendar year, Lessee shall pay to Lessor, as additional
rent, Lessee's pro-rata share of the amount, if any, by which operating expenses
for said calendar year exceed $4.00 per square foot of rentable area. As used
herein, the term "operating expenses" shall mean all costs of management,
operation and maintenance of the land and building of which the premises are a
part, including without limitation, management office rental value, the cost of
all capital improvements required by any governmental authority or made by
Lessor to maintain operations, employee wages, benefits and overhead expenses,
equipment and tools, insurance, janitorial services, landscaping, maintenance
and repairs, materials and supplies, scavenger, security services, utilities and
taxes.
4.
 
Security Deposit. Upon execution of this lease by Lessee, Lessee, shall deposit
with Lessor the sum of $23,936.00. Said sum shall be held by Lessor as security
for the faithful performance by Lessee of all the terms and conditions of this
lease. If Lessee defaults with respect to any provision of this lease, including
without limitation, the provisions relating to the payment of rent, Lessor may,
at its option apply or retain as much of said deposit as is necessary to
compensate Lessor for the damages caused by Lessee's default. If any portion of
said deposit is so used or applied, Lessee shall, upon demand therefore, deposit
cash with Lessor in an amount sufficient to restore said deposit to its original
amount and Lessee's failure to do so shall be a material breach of this lease.
Lessor shall not be required to keep this deposit separate from its general
funds and Lessee shall not be entitled to interest on said deposit. If Lessee
shall fully and faithfully perform every provision of this lease to be performed
by it, the deposit or any balance thereof shall be returned to Lessee at the
expiration of the lease term. In the event of termination of Lessor's interest
in this

--------------------------------------------------------------------------------

    lease, Lessor shall transfer said deposit to Lessor's successor in interest.
5.
 
Use. Lessee shall use the premises for general office purposes only and in
strict compliance with the rules and regulations attached hereto. Lessee shall
conduct its business, insofar as the same relates to Lessee's use of the
premises, in a lawful manner and in strict compliance with all governmental
laws, rules, regulations and orders applicable to the use by Lessee of the
premises. Lessee shall, at its sole cost and expense, promptly comply with all
laws, statutes, ordinances and governmental rules, regulations, orders or
requirements now in force or which may hereafter be in force and with the
requirements of any board of fire underwriters or other similar body now or
hereafter constituted relating to or affecting the condition or use of the
premises. Lessee shall not do or permit anything to be done in or about the
premises nor bring or keep anything therein which will in any way increase fire
or casualty insurance rates or interfere with the rights of other tenants or
occupants of the building or injure or annoy them, nor shall Lessee cause,
maintain or permit any nuisance in or about the premises. Lessee shall not
commit or suffer to be committed any waste in or about the premises. Moreover,
Lessee shall pay Lessor, upon demand, for any damages Lessor or other tenants of
the building may suffer as a result of any violation of this provision by
Lessee, its agents, employees, invitees, contractors, suppliers or customers.
6.
 
Occupant Load. Lessee shall not permit the premises to be occupied by more than
17 employees.
7.
 
Equipment. No equipment, other than that described in Exhibit "B" attached
hereto, shall be used in the premises without the prior written consent of
Lessor. Lessor does not guarantee that the building's air conditioning will be
adequate to service Lessee's equipment needs. If auxiliary air conditioning is
necessary the cost of purchase, installation, maintenance and operation thereof
shall be paid by Lessee upon demand.
8.
 
Building Services. (a) With the exception of holidays, Lessor shall provide
Lessee electricity and HVAC for normal operations 8 a.m. to 6 p.m. Monday
through Friday, janitorial service Monday through Friday, building lighting
replacement, restroom supplies, window washing with reasonable frequency;
provided, however, that Lessee shall not be in default hereunder. Any additional
usage or service required by Lessee must be arranged with Lessor and shall be
subject to an additional charge. Lessor shall not be liable for, and Lessee
shall not be entitled to, any abatement or reduction of rent by reason of
Lessor's failure to furnish any of the foregoing when such failure is caused by
accidents, breakage, repairs, strikes, lockouts, labor disturbances, or any
other cause, similar or dissimilar, beyond the reasonable control of Lessor
shall not be liable under any circumstances for loss of or injury to property,
however, occurring through or in connection with or incidental to the failure to
furnish any of the foregoing.
 
 
(b) Whenever heat generating machines, equipment or lighting are used in the
premises which affect the temperature otherwise maintained by the air
conditioning system, Lessor reserves the right to install supplementary air
conditioning for the premises and the cost of purchase, installation,
maintenance and operation thereof shall be paid by Lessee upon demand.
9.
 
Maintenance Repairs. By accepting occupancy, Lessee shall be deemed to have
agreed that the premises and building are in (i) a clean and sanitary condition,
(ii) good state of repair and (iii) a condition suitable for Lessee's use.
Lessee shall maintain the premises and building in said condition. If Lessee,
its agents, employees, invitees, contractors, suppliers or customers fail to so
maintain the premises and building, Lessor may, at its option, perform such acts
and expend such funds as are reasonably required to so maintain or repair the
premises and building. Any amount so expended by Lessor shall be paid by Lessee
upon demand. Lessor shall have no liability to Lessee for any damage,
inconvenience or interference with the use of the premises and building by
Lessee as a result of performing any such work.
10.
 
Alterations and Improvements. Lessee shall not make or allow to be made any
alterations or physical additions in or to the premises without the prior
written consent of Lessor. Any alterations, additions or improvements to the
premises consented to by Lessor shall be made by Lessor for Lessee's account,
and Lessee shall reimburse Lessor for the cost thereof, including a reasonable
charge for Lessor's overhead, in advance or upon demand as specified by Lessor.
Any and all such alterations or improvements shall, at Lessor's option, be
removed by Lessee or surrendered to Lessor upon the termination of this lease by
lapse of time or otherwise; provided, however, that this clause shall not apply
to moveable equipment, trade fixtures or furniture of Lessee which may be
removed by Lessee upon the expiration or earlier termination of this lease if
Lessee is not then in default.

--------------------------------------------------------------------------------


11.
 
Liens. Lessee shall keep the land and building of which the premises are a part
free from any liens arising out of any work performed, materials furnished or
obligations incurred by Lessee. Lessor shall have the right to post and keep
posted on the premises any notices that may be provided by law or which Lessor
may deem to be proper for the protection of Lessor from such liens and to secure
the release of any such liens at Lessee's expense, by payment or by the posting
of a bond.
12.
 
Rules and Regulations. The rules and regulations attached hereto, as well as
such rules and regulations as may be hereafter adopted by Lessor for care and
cleanliness of the premises and the building and the preservation of good order
therein, are hereby expressly made a part hereof, and Lessee agrees to comply
with them. Lessor shall not be responsible to Lessee for the non-performance by
any other tenant or occupant of the building of any of said rules and
regulations. The violation of any such rules and regulation shall be deemed a
material breach of the lease by Lessee. Moreover, Lessee shall pay Lessor, upon
demand, for any damages Lessor or other tenants of the building may suffer as a
result of any violation of said rules and regulations by Lessee, its agents,
employees, invitees, contractors, suppliers or customers.
13.
 
Assignment or Sublease. Lessee shall not assign, transfer, mortgage, pledge,
hypothecate or encumber this lease or any interest therein, directly or
indirectly, and shall not sublet the premises or any part thereof, or allow any
use thereof by license or otherwise. Any attempt to do so shall be void and
shall, at Lessor's option, terminate this lease. The acceptance of rent by
Lessor from any other person shall not be deemed to be a waiver by Lessor of any
provision of this lease or to be a consent to any assignment, subletting or
other transfer. In the event Lessee wishes to give up the subject premises,
Lessor shall be given the listing assignment to find a replacement tenant.
Lessor shall use its best efforts to find a replacement tenant as quickly as
possible on terms and conditions acceptable to Lessee and Lessor.
14.
 
Insurance. Lessee shall obtain and maintain, at all times during the term
hereof, at its own cost, commercial general liability insurance with a combined
single limit of at least $1,000,000.00. The aforementioned policies shall in no
event limit the liability of Lessee hereunder. The aforementioned insurance
shall name Lessor as an additional insured and shall contain a cross-liability
endorsement. Said insurance shall be with companies having a rating of not less
than A in "Best's Insurance Guide" Lessee shall furnish from the insurance
companies or cause the insurance companies to furnish certificates of coverage.
No policy shall be cancelable or subject to reduction of coverage or other
modification or cancellation except after 30 days prior written notice to Lessor
by the insurer. All such policies shall be written as primary policies, not
contributing with and not in excess of tÈhe coverage which Lessor may carry
Lessee shall, at least 20 days prior to the expiration of such policies, furnish
Lessor with renewals or binders. Lessee agrees that if Lessee does not take out
and maintain such insurance, Lessor may, at its option, procure said insurance
on Lessee's behalf and charge Lessee the premiums therefore together with a 25%
handling charge payable upon demand. Lessee shall have the right to provide such
insurance coverage pursuant to blanket policies obtained by Lessee provided such
blanket policies expressly afford coverage to the premises and to Lessee as
required hereunder.
15.
 
Fire and Casualty Damage. If the premises, through no fault or neglect of
Lessee, its agents, employees, invitees, contractors, suppliers or customers,
shall be partially or totally destroyed by fire or other casualty so as to
render them partially or totally untenantable, the rent herein shall be prorated
until the premises are made tenantable by Lessor. If Lessor shall decide not to
rebuild, then all rent owed to that time shall be paid by Lessee and this lease
shall cease and terminate. The provisions of California Civil Code Sections 1932
(2) and 1933 (4), and any successor statutes, are inapplicable with respect to
any damage or destruction of the premises.
16.
 
Condemnation. If the premises shall be taken or condemned in whole or in
substantial part for public purposes, this lease shall, at the option of either
party, forthwith cease and terminate, and Lessee shall have no claim against
Lessor for the value of any unexpired term of this lease or otherwise, except
for moving expenses, if any, designated for Lessee. 17.   Loss or Damage. Lessor
shall not be liable to Lessee for any injury or damage that may result to any
person or property by or from any cause whatsoever in or about the land and
building of which the premises are a part, unless caused by Lessor's negligence
or intentional conduct.

--------------------------------------------------------------------------------


18.
 
Bankruptcy by Lessee. If (i) voluntary bankruptcy proceedings are initiated by
Lessee, (ii) Lessee is adjudged a bankrupt, (iii) Lessee makes an assignment for
the benefit of its creditors, (iv) execution is issued against Lessee or its
assets or (v) the interest of Lessee hereunder passes by operation of law to any
person other than Lessee, this lease may, at Lessor's option, be terminated.
19.
 
Default. (a) If Lessee breaches any of the terms and conditions hereof and takes
possession of the premises, (ii) remove all persons and property therefrom and
(iii) declare this lease terminated. In such event, Lessee shall peacefully and
quietly surrender the premises to Lessor and execute such instruments as Lessor
may require to evidence termination of Lessee's rights and interest hereunder;
and Lessor shall be entitled to recover from Lessee the aggregate of all amounts
Lessor is permitted to recover from Lessee pursuant to Section 1951.2 of the
California Civil Code, as amended, including without limitation, (i) the worth
at the time of award of the unpaid rent which had been earned at the time of
termination, (ii) the worth at the time of award of the amount by which the
unpaid rent which would have been earned after termination until the time of
award exceeds the amount of such rental loss that Lessee proves could have been
reasonably avoided, (iii) the worth at the time of award of the amount by which
the unpaid rent for the balance of the term after the time of award exceeds the
amount of such rental loss that Lessee proves could have been reasonably avoided
and (iv) all costs associated with reletting efforts, including without
limitation, Lessor's overhead, legal fees, commissions and improvement costs.
The "worth at the time of award" of the amounts referred to in clauses (i) and
(ii) above shall be computed by allowing interest at the maximum rate permitted
by law. The "worth at the time of award" of the amount referred to in clause
(iii) above shall be computed by discounting such amount at the discount rate of
the Federal Reserve Bank of San Francisco at the time of award plus 1%. Lessee
hereby irrevocably appoints Lessor its attorney-in-fact to enter the premises in
the event of default and remove any and all persons and property therefrom, and
to place said property in storage for the account of, and at the expense of
Lessee. If Lessee fails to cure said breach and pay the cost of said storage
within 30 days, Lessor may sell any or all of such property, at public or
private sale, in such manner and at such times and places as Lessor, in its sole
discretion, may deem proper, and shall apply the proceeds of such sale to
(i) the cost of such sale, (ii) the payment of storage charges, (iii) the
payment of sums due hereunder and (iv) to Lessee if a balance exists.
 
 
(b) Lessor may, at any time after Lessee commits a default hereunder, cure the
default for the account and at the expense of Lessee, and any expense that
Lessor elects or is compelled to pay or incur in connection therewith, including
without limitation, reasonable attorney's fees, together with interest thereon
at the maximum rate permitted by law, shall be paid by Lessee to Lessor on
demand.
 
 
(c) The rights and remedies herein conferred upon Lessor are not intended to be
exclusive and are in addition to any other rights and remedies it may have now
or hereafter by law, equity or statute.
20.
 
Lessor's Right of Entry. Lessor or its agents may enter the premises at all
reasonable hours to inspect, clean, repair, alter or make additions thereto or
to adjacent space, or for any other lawful purpose, including without
limitation, showing the premises to prospective purchasers, tenants or lenders.
For each of the aforesaid purposes, Lessor shall retain a key with which to
unlock all of the doors in the premises. Lessor may use any and all means which
it deems proper to open said doors in an emergency and any entry to the premises
obtained by any of said means shall not, under any circumstances, be construed
or deemed to be a forcible or unlawful entry into, or a detainer of, the
premises, or an eviction of Lessee from the premises or any portion thereof.
21.
 
Subordination. This lease, at Lessor's option, shall be subject and subordinate
to the lien of any mortgages or deeds of trust in any amount or whatsoever now
or hereafter placed on or against the land or building of which the premises are
a part without the necessity of the execution and delivery of any further
instruments on the part of Lessee to effectuate such subordination; provided,
however, that (i) Lessee shall, within 5 days of request from Lessor, execute
and deliver such further instruments confirming such subordination as Lessor or
its lender may request and (ii) Lessor or any holder of such a mortgage or deed
of trust may elect that this lease shall be senior to and have priority over
such mortgage or deed of trust whether this lease is dated before or after the
mortgage or deed of trust. Lessee shall attorn to the purchaser upon any
foreclosure or trust deed sale and recognize such purchaser as the Lessor under
this lease.

--------------------------------------------------------------------------------


22.
 
Estoppel Certificates. Lessee shall execute, acknowledge and deliver to Lessor
at any time within 5 days after request by Lessor, a statement in writing
certifying, if such be the case, that this lease is unmodified and in full force
and effect, or if there have been modifications that the same is in full force
and effect as modified, the dates on and to which rent has been paid and such
other information as Lessor shall reasonably request. If additional documents
are reasonably required by Lessor for this or other purposes, Lessee shall
cooperate in the preparation thereof.
23.
 
Substituted Premises. Lessor may, at any time during the term hereof, upon
giving Lessee not less than 30 days prior notice, provide Lessee with space of
approximately the same size and configuration elsewhere in the building and
relocate Lessee to such space, with Lessor to pay all reasonable costs and
expenses incurred as a result of such relocation. If Lessor moves Lessee to such
a new space, Lessee shall execute a lease for said new space on the same terms
and conditions specified herein. Failure to cooperate fully with this provision
shall constitute a material breach of the lease and paragraphs 19 and 29 shall
apply. If relocation to space of approxmiately the same size and configuration
is not possible, Lessor may, at its option, terminate this lease 30 days from
the date notice of said decision to terminate is given to Lessee. Relocation
shall be accomplished [ILLEGIBLE] two consecutive pay period to the selected by
Lessee.

--------------------------------------------------------------------------------


24.
 
Waiver. No term or condition hereof or the breach thereof shall be deemed
waived, except by written consent of the party against whom the waiver is
claimed, and any waiver of the breach of any term or condition shall not be
deemed to be a waiver of any preceding or succeeding breach of the same or any
other term or condition. Acceptance by Lessor of any performance by Lessee after
the time the same shall have become due shall not constitute a waiver by Lessor
of the breach or default unless otherwise expressly agreed to by Lessor in
writing.
25.
 
Late Charges. If the payment of any amount due hereunder is not received by
Lessor on or before the due date thereof said payment shall be in default and a
late charge of 10% of the defaulted payment shall also become due and payable as
additional rent. Thereafter, said past due amount together with the late charge
described herein shall bear interest at the maximum rate permitted by law.
26.
 
Attorney's Fees. If either party shall seek the aid of an attorney for relief
against the other hereunder, including any suit by Lessor for the recovery of
rent or possession of the premises, the losing party shall pay the prevailing
party all the costs and expenses thereby incurred, including without limitation,
attorney's fees, discovery costs, witness fees and court costs if applicable,
whether or not an action is initiated or prosecuted to judgment. The prevailing
party shall also be entitled to attorney's fees and other costs for collection
of any judgment. Attorney's fees shall be an element of costs under California
Code of Civil Procedure Section 685.040 and/or Section 1033.5, or any successor
statute.
27.
 
Hold Harmless. Lessee shall indemnify, defend and hold harmless Lessor, its
agents and employees from and against any and all claims, damages, liabilities,
losses and expenses, including without limitation, attorney's fees and costs of
any kind whatsoever arising out of or resulting from, directly or indirectly,
any act or omission of Lessee, its agents, employees, invitees, contractors,
suppliers or customers.
28.
 
Holdover. Any holding over by Lessee after the expiration of this lease, without
Lessor's consent, shall be subject to an unlawful detainer action immediately
and the rent for such holdover period shall be an amount equal to 2 times the
rent due for the last month of the lease term.
29.
 
Surrender of Premises. Upon the expiration or earlier termination of this lease,
Lessee shall surrender the premises and all alterations, additions and
improvements thereto in the same condition and configuration as received,
ordinary wear and tear alone excepted. Any damage of the type described in the
rules and regulations attached hereto shall be deemed excessive. If Lessee fails
to so surrender the premises, Lessee shall pay to Lessor, upon demand, the
estimated cost of repairs and the rental value of the premises for the time
reasonably estimated to make said repairs. The wall repair component of said
estimate, if any, shall reflect the charges necessary to replace damaged panels
in accordance with manufacturer's specifications and procedures. Lessee shall
further indemnify Lessor against any loss or liability resulting from delay by
Lessee in so surrendering the premises, including without limitation, any claims
made by succeeding tenants founded in such failure.
30.
 
Notices. All notices which are required to be given by either party to the other
hereunder shall be in writing and shall be deemed to have been given when they
are (i) personally delivered, (ii) faxed or (iii) mailed as shown below. Lessee
hereby appoints, as its agent for the service of 3 day notices and any other
process, the person in charge of or occupying the premises at the time of such
service. If no such person can be found, service may be made by attaching said
notice or process to the entry door of the premises.
31.
 
Authority. If Lessee signs as a corporation, partnership or joint venture, each
of the persons executing this lease on behalf of Lessee does hereby covenant and
warrant that (i) Lessee is a duly authorized and existing entity, (ii) Lessee
has and is qualified to do business in California, (iii) the entity has full
right and authority to enter into this lease and (iv) each person signing on
behalf of the entity is authorized to do so.
32.
 
Joint and Several Liability. Each person or entity signing as Lessee hereunder
shall be jointly and severally liable for the obligations of Lessee herein.
33.
 
Miscellaneous. This lease shall be construed in accordance with the law

--------------------------------------------------------------------------------

    of the State of California. In the event that one or more of the provisions
or paragraphs of this lease is determined to be illegal or unenforceable, the
remainder of this lease shall not be affected thereby; and each remaining
provision or portion thereof shall continue to be valid and effective and shall
be enforceable to the fullest extent permitted by law. Lessee has reviewed this
lease, and has had a full opportunity to consult any attorney of its choice in
this regard, and accordingly, the normal rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this lease.
34.
 
Entire Understanding. This agreement, together with the rules and regulations
and any and all exhibits, riders or schedules attached hereto, all of which are
made a part of this lease, represents the entire understanding of Lessor and
Lessee and supersedes all prior written or oral agreements relative to the
subject matter hereof.
35.
 
Binding Effect. Subject to the provisions of Section 13 supra. and any other
provisions of this lease to the contrary, all of the provisions of this lease
shall be binding upon and inure to the benefit of the parties and their
respective heirs, legal representatives, successors and/or assignees.
36.
 
Assignment or Sublease. Subject to Lessee being a tenant in good standing
hereunder, Lessee shall have the right, subject to Lessor's consent, to assign
this lease to a franchise, joint venture partner, or any entity controlled by or
under common control with Lessee, or to a corporation with which Lessee has
merged or consolidated. Upon receipt of written notice from Lessee that it
wishes to vacate the premises prior to the lease termination date, Lessor shall
have ninety (90) days to recapture the space if it so desires. At the end of
said ninety (90) day period, or sooner if agreed to by Lessor, Lessee may assign
or sublease with Lessor's written consent but not at a rate greater than Lessee
is then paying. Nothing contained herein, however, shall affect Lessee's
obligations under this Lease, including without limitations, its obligations to
pay rent.

Dated February 14, 2001

Lessees
  Lessor
Intermune

--------------------------------------------------------------------------------

(address)   Harvard Investment Company

--------------------------------------------------------------------------------


1710 Gilbreth Road

--------------------------------------------------------------------------------

(address)
 
805 Veterans Blvd., Suite 200

--------------------------------------------------------------------------------


Burlingame, California 94010

--------------------------------------------------------------------------------

(city, state, zip code)
 
Redwood City, Ca 94063

--------------------------------------------------------------------------------

(city, state, zip code)
By /s/ STEPHEN N. ROSENFIELD

--------------------------------------------------------------------------------

STEPHEN N. ROSENFIELD
(individual)
 
By /s/ GARY A MARTIN

--------------------------------------------------------------------------------

GARY A MARTIN

--------------------------------------------------------------------------------

Rules and Regulations

1.   Lessee shall not mark, drive nails, screw or drill into floors, walls,
doors, woodwork, plaster or ceilings, or in anyway deface the premises or any
part thereof. Premises will be returned in the same condition received.
2.
 
Lessor will direct workers as to where and how all computer, communication and
telephone equipment is to be installed. No boring or cutting for wires or
equipment will be allowed without the prior written consent of Lessor.
3.
 
No unusual furniture, freight, packages, supplies, equipment or merchandise of
any kind shall be brought into the building without the prior written consent of
Lessor and all moving of the same into or out of the building shall be done in
such a time and in such manner as Lessor shall designate.
4.
 
Lessee shall specify that all deliveries be made at the rear of the building
only. Under no circumstances are deliveries to be made or received at or through
the front of the building. There shall not be used in the building any hand
trucks except those equipped with rubber tires and side guards. In no event
shall hand trucks be used on or about the front stairs or lobby of the building.
5.
 
Lessee shall not overload the floor of the premises. Lessor shall have the right
to prescribe the weight size and position of all heavy objects brought into the
building and also the times and manner of moving the same in and out of the
building. Lessor may require Lessee to pay for any engineering and construction
work it deems appropriate to strengthen floors. Lessor will not be responsible
for loss of or damage to any such property from any cause and all damage done to
the building by moving or maintaining such property shall be repaired at the
expense of Lessee.
6.
 
Before leaving each day, Lessee shall see that (i) all drapes are closed,
(ii) all water, gas and electricity in the premises is shut off and (iii) the
doors of the premises and building are securely locked.
7.
 
Cars are to park in properly marked spaces only. Under no circumstances are cars
to (i) back in, (ii) park in spaces reserved for other tenants, (iii) park in
driveways, (iv) park in front of entrances to the building, (v) park in unmarked
areas or (vi) park in loading zones except while loading or unloading. All
motorcycles, mopeds and bicycles are to park only in the area designated for
them. Lessor shall have the right to cause improperly parked vehicles to be
towed at the owners expense. In addition Lessee shall pay to Lessor a charge of
$100.00 per day for each parking violation of Lessee, its employees, agents,
invitee's, or licensees.
8.
 
Lessee shall use protective pads at all desks, coffee machines and copy machines
and maintain the premises in a clean and orderly manner at all times.
9.
 
No sign, placard, picture, advertisement, name or notice shall be inscribed,
displayed, printed or affixed to any part of the outside or inside of the
building or the premises without the prior written consent of Lessor and Lessor
shall have the right to remove any such item without notice to and at the
expense of Lessee.
10.
 
The sidewalks, halls, exits, entrances and stairways shall not be obstructed or
used for any purpose other than for ingress and egress. The halls, exits,
entrances, stairways and roof are not for the use of the general public and
Lessor shall in all cases retain the right to control and prevent access thereto
by all persons whose presence, in the judgment of Lessor, shall be prejudicial
to the safety, character, reputation and interests of the building. Bicycles
shall not be brought into any interior space or common area of the premises and
shall be parked, stored or locked only at the bicycle racks provided on the
north side of the premises. No vehicles of any kind, whether motorized or
nonmotorized, shall be parked or stationed on or so as to obstruct any interior
or exterior walkway, stairway, path, landscaped area, courtyard, foyer, lobby or
any other place in or around the premises except for marked and designated
parking spaces or bicycle racks.
 
 
At no time shall any common area of the premises, including without limitation,
sidewalks, halls, exits, entrances, stairways, lobbies, foyers, courtyards,
parking areas, lawns or landscaped areas, be used as waiting or assembly areas
for guests, employees, invitees or clients of

--------------------------------------------------------------------------------

    any tenant (collectively "employees and invitees"). All tenants shall take
all steps necessary to insure that all employees and their invitees (including
any adults or children accompanying such employees or invitees) wait and
assemble only in internal lobbies or waiting rooms not visible from the common
areas of the premises and located within the demised space of the tenant in
question. At no time shall any tenant permit any employee or invitee to sit,
wait, play on or otherwise utilize any common area of the premises except for
purposes of ingress and egress to the enclosed and demised tenant space. 11.  
Lessor will furnish Lessee 2 keys to Lessee's entry door. Lessor shall make a
reasonable charge for any additional keys. Lessee shall not have any such keys
copied. Upon the expiration or earlier termination of this lease, Lessee shall
deliver to Lessor all keys to doors in the building. Lessee shall not alter any
lock or install any new or additional locks or any bolts on any door of the
premises without the written consent of Lessor. 12.   The bathrooms, urinals and
washbowls shall be used only for the purpose for which they were constructed and
no foreign substance of any kind shall be thrown or disposed of therein. 13.  
Lessee shall not employ any person other than Lessor's janitor for the purpose
of cleaning the premises without the prior written consent of Lessor. Except
with the written consent of Lessor, no persons other than those approved by
Lessor shall be permitted to Enter the building for the purpose of cleaning the
same. Lessee shall not cause any unnecessary labor by reason of Lessee's
carelessness or indifference in the preservation of good order and cleanliness.
Lessor shall in no way be responsible to Lessee for any loss of property on the
premises, however occurring, or for any damage done to the effects of any tenant
by the janitor or any other employee or any other person. Janitor service shall
include ordinary dusting and cleaning and shall not include cleaning of carpets
or rugs, except normal vacuuming, or moving of furniture and other special
services, janitor service will not be furnished on nights when rooms are
occupied after 9:30 p.m. 14.   Lessee shall not (i) permit or suffer the
premises to be occupied or used in a manner offensive or objectionable to Lessor
or other occupants of the building, (ii) use the premises for manufacturing,
maintenance, repair or for the storage of merchandise except as such storage may
be incidental to the use of the premises for general office purposes or
(iii) use the premises for cooking, lodging, sleeping, smoking or any illegal
purpose. 15.   Lessee shall not use or keep in the premises any hazardous
material, toxic, flammable, explosive or noxious material, food, animal or bird.
16.   No vending machine of any kind shall be installed, maintained or operated
in the premises without the prior written consent of Lessor. 17.   On Saturdays,
Sundays, legal holidays and other days between the hours of 6:00 p.m. and
9:00 a.m. the following day, access to the building or to the premises may be
refused unless the person seeking access is known to the person or employee of
the building in charge and has a pass or is properly identified. The Lessor
shall in no case be liable for damages for any error with regard to the
admission to or exclusion from the building of any person. In case of invasion,
riot, public excitement or other commotion, Lessor reserves the right to prevent
access to the building for the safety of the building and its tenants. 18.  
Lessee shall not disturb, solicit or canvass any other tenants of the building
and shall cooperate to prevent same. 19.   If Lessee desires a music system, the
system available through Lessor shall be used and a separate charge will be
assessed for same. 20.   Lessee shall install and maintain, at Lessee's expense,
fire extinguishers next to any duplicating machine or similar heat producing
equipment. 21.   If Lessee wishes to maintain a coffee machine or like device in
the premises, a timer must be connected to the outlet into which said machine is
connected to prevent same from being left on. 22.   No air conditioner, heater
or similar appliance shall be used without the prior written consent of Lessor.

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.36

